       Case 3:19-cr-04970-JM Document 20 Filed 01/02/20 PageID.28 Page 1 of 10



 1   JEREMY D. WARREN
     Warren & Burstein
 2   State Bar No. 177900
 3
     501 West Broadway, Suite 240
     (619) 234-4433
 4   jw@wabulaw.com
 5
     Attorney for Defendant Ms. Luu
 6
 7
                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,             )        Case No.: 19cr4970-JM
10
                                           )
                Plaintiff,                 )
11                                         )        Motion for discovery and for leave to
           v.                              )        file further motions, and Rule 16.1
12
                                           )        status report
13   CINDY LUU,                            )
                                           )
14
                Defendant.                 )
15                                         )
     _____________________________________ )
16
17
                                              I.
18                                       Introduction
19
          Ms. Luu and her brother Jason Luu are charged with various offenses all
20
     swirling around Jason Luu’s marriage, and an allegation the Luus used his wife as
21
22   unpaid peonage labor. Discovery is voluminous and ongoing. Ms. Luu makes the
23
     following requests to protect her right to full discovery.
24
25
26
27
28

                                                1
       Case 3:19-cr-04970-JM Document 20 Filed 01/02/20 PageID.29 Page 2 of 10



 1                                            II.

 2                                Rule 16.1 Status Report
 3
           Under newly enacted Rule 16.1, the parties must meet and confer within 14
 4
 5
     days of the arraignment to discuss a timetable and procedures for pretrial

 6   disclosure. Counsel for Ms. Luu and the government have done so.
 7
           The initial discovery production consists of thousands of pages of reports,
 8
     emails and other documents.       The government indicates it will be providing
 9
10   additional discovery shortly. The parties believe they will continue to work together
11
     to make sure discovery is timely and complete.
12
                                             III.
13
14                     Motion to Compel Discovery/Preserve Evidence
15
           This request is not limited to those items that the prosecutor knows of, but
16
     rather includes all discovery listed below that is in the custody, control, care, or
17
18   knowledge of any "closely related investigative [or other] agencies" under United
19
     States v. Bryan, 868 F.2d 1032 (9th Cir. 1989), and discovery of which the
20
     government attorney may become aware through the exercise of due diligence:
21
22         (1) The Defendant’s Statements. Ms. Luu requests disclosure of all copies of
23
     any written or recorded statement made by her or any codefendants; any written
24
     record containing the substance of any oral statements made by her or any
25
26   codefendant and any written summaries of her or any codefendant’s oral statements
27
     contained in the handwritten or rough notes of the government agent; any response
28

                                               2
       Case 3:19-cr-04970-JM Document 20 Filed 01/02/20 PageID.30 Page 3 of 10



 1   to any Miranda warnings which may have been given any defendant; any response

 2   by any defendant to interrogation; as well as any other statements by the
 3
     defendants. FED. R. CRIM. P. 16(a)(1)(A).
 4
 5
           (2) Arrest Reports, Notes and Dispatch Tapes. Ms. Luu also specifically

 6   requests the government turn over all arrest reports, notes, dispatch or any other
 7
     tapes, and TECS records that relate to the circumstances surrounding her arrest or
 8
     any questioning. This request includes, but is not limited to, any rough notes,
 9
10   records, reports, transcripts or other documents which contain statements of the
11
     defendant or any other discoverable material. FED. R. CRIM. P. 16(a)(1)(A); Brady v.
12
     Maryland, 373 U.S. 83 (1963).      The government must produce arrest reports,
13
14   investigator's notes, memos from arresting officers, dispatch tapes, sworn
15
     statements, and prosecution reports pertaining to the defendant. FED. R. CRIM. P.
16
     16(a)(1)(B) and (C); FED. R. CRIM. P. 26.2 and 12(I).
17
18         (3) Criminal Record. Evidence of a defendant’s record is available under FED.
19
     R. CRIM. P. 16(a)(1)(D). Evidence of other “similar” acts is discoverable under FED.
20
     R. CRIM. P. 16(a)(1)(D) and FED. R. EVID. 404(b) and 609.
21
22         (4) Evidence Seized. Ms. Luu requests production of evidence seized as a
23
     result of any search, either with or without a warrant. FED. R. CRIM. P. 16(a)(1)(E).
24
           (5) Tangible Objects. Ms. Luu requests the opportunity to inspect and copy
25
26   as well as test, if necessary, all documents and tangible objects, including
27
     photographs, books, papers, documents, fingerprint analyses, vehicles, or copies of
28

                                                 3
       Case 3:19-cr-04970-JM Document 20 Filed 01/02/20 PageID.31 Page 4 of 10



 1   portions thereof, which are material to the defense or intended for use in the

 2   government's case-in-chief or were obtained from or belong to the defendant. FED.
 3
     R. CRIM. P. 16(a)(1)(E).
 4
 5
           (6) Request for Preservation of Evidence. Ms. Luu specifically requests the

 6   preservation of all dispatch recordings, inter-officer radio communication
 7
     recordings, agents’ rough notes, any documents, and any other physical evidence
 8
     that may be destroyed, lost, or otherwise put out of the possession, custody, or care
 9
10   of the government and which relate to the arrest or the events leading to the arrest
11
     in this case.
12
           (7) Reports of Examinations and Tests. Ms. Luu requests the opportunity to
13
14   inspect and copy any reports of physical and mental examinations and any scientific
15
     tests which are material to the preparation of the defense or intended for use in the
16
     government’s case-in-chief. FED. R. CRIM. P. 16(a)(1)(F).
17
18         (8) Expert Witnesses. Ms. Luu requests the name, qualifications, and a
19
     written summary of the opinion/testimony and bases thereon of any person that the
20
     government intends to call as an expert witness. FED. R. CRIM. P. 16(a)(1)(G).
21
22         (9) Brady Material. Ms. Luu requests all documents, statements, agents'
23
     reports, and tangible evidence favorable to the defendant on the issue of guilt, which
24
     affects the credibility of the government's case, or which may result in a lower
25
26   sentence under the United States Sentencing Guidelines.               Under Brady,
27
     impeachment as well as exculpatory evidence falls within the definition of evidence
28

                                               4
       Case 3:19-cr-04970-JM Document 20 Filed 01/02/20 PageID.32 Page 5 of 10



 1   favorable to the accused. United States v. Bagley, 473 U.S. 667 (1985); United States

 2   v. Agurs, 427 U.S. 97 (1976).        Ms. Luu specifically requests all favorable
 3
     Brady/Giglio material that is admissible or likely to lead to admissible evidence.
 4
 5   United States v. Price, 566 F.3d 900 (9th Cir. 2009).

 6         (10) Giglio Information. Ms. Luu requests all statements and/or promises,
 7
     express or implied, made to any government witnesses in exchange for their
 8
     testimony in this case, and all other information which could arguably be used for
 9
10   the impeachment of any government witnesses. Giglio v. United States, 405 U.S.
11
     150 (1972); accord Price, 566 F.3d 900 (9th Cir. 2009).
12
           (11) Informants and Cooperating Witnesses. Ms. Luu requests disclosure of
13
14   the name(s), address(es), criminal record and location(s) of all informants or
15
     cooperating witnesses used or potentially to be used in this case, and disclosure of
16
     any informant who was a percipient witness in this case or otherwise participated
17
18   in the crime charged. Roviaro v. United States, 353 U.S. 52, 61-62 (1957). Ms. Luu
19
     also requests that the government disclose any information in its possession
20
     regarding other parties culpable in this matter as these individuals are relevant and
21
22   material to Ms. Luu's defense.
23
           (12) Jencks Act Material. Ms. Luu requests production in advance of trial of
24
     all material, including dispatch tapes, which the government must produce
25
26   pursuant to 18 U.S.C. § 3500. Advance production will avoid the possibility of delay
27
     at the request of defendant to investigate the Jencks material.            A verbal
28

                                               5
       Case 3:19-cr-04970-JM Document 20 Filed 01/02/20 PageID.33 Page 6 of 10



 1   acknowledgment that "rough" notes constitute an accurate account of the witness'

 2   interview is sufficient for the report or notes to qualify as a statement under
 3
     §3500(e)(1). Campbell v. United States, 373 U.S. 487, 490-92 (1963).
 4
 5
           (13) Potential 404(b)/609 Evidence. Ms. Luu requests prior notice of any other

 6   crimes or bad acts that the government intends to introduce, whether in its case in
 7
     chief, for impeachment or rebuttal. FED. R. CRIM. P. 16(a)(1)(D); FED. R. EVID. 404(b)
 8
     and 609(b). Ms. Luu requests such notice well before trial in order to give the
 9
10   defense time to investigate and prepare for trial.
11
           (14) Any Information That May Result in a Lower Sentence Under the
12
     Guidelines. As discussed above, this information is discoverable under Brady v.
13
14   Maryland, 373 U.S. 83(1963). This request includes any information that could
15
     affect any base offense level or specific offense characteristic under Chapter Two of
16
     the Guidelines. Also included in this request is any information relevant to a
17
18   Chapter Three adjustment, a determination of the defendant's criminal history, or
19
     any other application of the Guidelines. Additionally, Ms. Luu specifically requests
20
     any evidence the government intends to use at sentencing;
21
22         (15) Evidence of Bias or Motive to Lie. Ms. Luu requests any evidence that
23
     any prospective government witness is biased or prejudiced against the defendant,
24
     or has a motive to falsify or distort his or her testimony. Pennsylvania v. Ritchie,
25
26   480 U.S. 39 (1987); United States v. Strifler, 851 F.2d 1197 (9th Cir. 1988);
27
28

                                               6
       Case 3:19-cr-04970-JM Document 20 Filed 01/02/20 PageID.34 Page 7 of 10



 1         (16) Impeachment Evidence.        Ms. Luu requests any evidence that any

 2   prospective government witness has engaged in any criminal act whether or not
 3
     resulting in a conviction and whether any witness has made a statement favorable
 4
 5
     to the defendant. See FED. R. EVID. 608, 609 and 613. Such evidence is discoverable

 6   under Brady v. Maryland, supra. See United States v. Strifler, 851 F.2d 1197 (9th
 7
     Cir. 1988)(witness' prior record); Thomas v. United States, 343 F.2d 49 (9th Cir.
 8
     1965)(evidence that detracts from a witness' credibility);
 9
10         (17) Evidence of Criminal Investigation of Any Government Witness. Ms. Luu
11
     requests any evidence that any prospective witness is under investigation by
12
     federal, state or local authorities for any criminal conduct. United States v. Chitty,
13
14   760 F.2d 425 (2d Cir. 1985);
15
           (18) Evidence Affecting Perception, Recollection, Ability to Communicate, or
16
     Truth Telling. Ms. Luu requests any evidence, including any medical or psychiatric
17
18   report or evaluation, tending to show that any prospective witness's ability to
19
     perceive, remember, communicate, or tell the truth is impaired; and any evidence
20
     that a witness has ever used narcotics or other controlled substance, or has ever
21
22   been an alcoholic. United States v. Strifler, 851 F.2d 1197 (9th Cir. 1988); Chavis v.
23
     North Carolina, 637 F.2d 213, 224 (4th Cir. 1980);
24
           (19) Witness Addresses. Ms. Luu requests the name and last known address
25
26   of each prospective government witness. See United States v. Napue, 834 F.2d 1311
27
     (7th Cir. 1987); United States v. Tucker, 716 F.2d 576 (9th Cir. 1983) (failure to
28

                                               7
       Case 3:19-cr-04970-JM Document 20 Filed 01/02/20 PageID.35 Page 8 of 10



 1   interview government witnesses by counsel is ineffective assistance); United States

 2   v. Cook, 608 F.2d 1175, 1181 (9th Cir. 1979) (defense has equal right to talk to
 3
     witnesses). The defendant also requests the name and last known address of every
 4
 5
     witness to the crime or crimes charged (or any of the overt acts committed in

 6   furtherance thereof) who will not be called as a government witness. United States
 7
     v. Cadet, 727 F.2d, 1453 (9th Cir. 1984);
 8
           (20) Name of Witnesses Favorable to the Defendant. Ms. Luu requests the
 9
10   name of any witness who made an arguably favorable statement concerning the
11
     defendant or who could not identify him or who was unsure of his identity, or
12
     participation in the crime charged. Jackson v. Wainwright, 390 F.2d 288 (5th Cir.
13
14   1968); Chavis v. North Carolina, 637 F.2d 213, 223 (4th Cir. 1980);
15
           (21) Evidence Material to the Preparation of the Defense. Ms. Luu requests
16
     disclosure of any statement or document that may be "relevant to any possible
17
18   defense or contention" that he might assert, including inculpatory evidence that may
19
     cause him to abandon a defense. United States v. Bailleaux, 685 F.2d 1105 (9th Cir.
20
     1982). See Fed. R. Crim. P. 16(a)(1)(E)(i) (right to all documents “material to the
21
22   preparation of the defense”); United States v. Marquiz-Jaquez, 718 F.3d 1180, 1183
23
     (9th Cir. 2013) (even material which may cause a defendant to abandon a line of
24
     defense is material to preparing a defense). He specifically requests his TECS entry
25
26   records, and those related to the vehicle in which he was arrested. The information
27
     contained in such records will assist him prepare for, or abandon, a defense.
28

                                                 8
       Case 3:19-cr-04970-JM Document 20 Filed 01/02/20 PageID.36 Page 9 of 10



 1         (22) Personnel Records of Government Officers Involved in the Arrest. Ms.

 2   Luu requests all complaints and other related internal affairs documents involving
 3
     any of the immigration officers or other law enforcement officers who were involved
 4
 5
     in the investigation, arrest and interrogation of him, pursuant to Pitchess v.

 6   Superior Court, 11 Cal. 3d 531, 539 (1974). Because of the sensitive nature of such
 7
     Henthorn documents, defense counsel will not be able to procure then from any other
 8
     source;
 9
10         (23) Prosecutor’s Duty to Inspect Agent’s Files. Ms. Luu requests that the
11
     court order the prosecutor to personally review the personnel files of the agents
12
     involved.
13
14         (24) Release of Evidence for Defense Testing. Ms. Luu requests that the
15
     government release to his designated expert all items seized so that the defense may
16
     conduct independent testing of the items.
17
18         (25) Subpoena, Intercept and Warrant Information and Evidence. Ms. Luu
19
     requests a copy of all electronic interception orders, search warrants and subpoenas
20
     (whether state or federal, whether written or telephonic, and including recordings
21
22   or transcripts of telephonic applications), and related applications for electronic
23
     interception, subpoenas and warrants, status reports, their affidavits, attachments,
24
     and inventories related to this case.    He also requests copies of all documents
25
26   provided to or seized by the government pursuant to such court-authorized orders.
27
     He requests copies of all recordings made by the government made pursuant to
28

                                                 9
       Case 3:19-cr-04970-JM Document 20 Filed 01/02/20 PageID.37 Page 10 of 10



 1   warrant or order as well as line-sheets and any other documentation of such

 2   recordings.
 3
           (26) Probationary Status/Fourth Amendment Waiver. Ms. Luu requests copies
 4
 5
     of all court files, court orders, minute orders, transcripts, Probation or Parole

 6   directives, or any other documents material to determining whether he was on a
 7
     probationary or other status requiring him to waive his Fourth Amendment rights
 8
     to be free from unreasonable search or seizures.
 9
10         (26) Residual Discovery/All Other Relevant Materials. Ms. Luu intends for
11
     this motion to cover the full extent of discoverable material. He therefore requests
12
     that the government be required to disclose all other discoverable material which
13
14   he otherwise has failed to request.
15
                                             III.
16
                     Ms. Luu Seeks Leave to File Further Motions
17
18         Upon review of any additional discovery, Ms. Luu requests an opportunity to
19
     file further, substantive motions.
20
                                                        Respectfully submitted,
21
22   Dated: January 2, 2020                             /s/ Jeremy Warren
                                                        JEREMY D. WARREN
23
                                                        Attorneys for Ms. Luu
24
25
26
27
28

                                              10
